Title: To Thomas Jefferson from William Phillips, 25 August 1779
From: Phillips, William
To: Jefferson, Thomas



August 25th. 1779.

I have reason to suppose that a Flag of truce may arrive at Hampton Road with passports from General Washington bringing wines, Rum, and other refreshments for the Troops of Convention. I am, therefore, to request your Excellency will have the goodness to allow such Flag of truce entrance into James River and that it may come up as high as the Bermuda Hundred or Warwick, that it be suffered to be unladen there and the Stores lodged in Storehouses and that permission may be granted for hiring waggons to transport the several Articles to the Barracks. Whatever expence may attend the transacting this business shall be defrayed as a private matter by me, it never having been my intention to mix charges of this nature with those of a publick kind, such as provisions, publick transport, &c., &c., and it leads me, Sir, to assure you that the charge for waggons for transporting the officer’s baggage and Soldier’s Cloathing from Richmond to the Barracks would have been settled by me as a private matter and paid accordingly had not orders been given for the American Quarter Master General’s department taking it, and it became by that means a publick account in which I had no authority other than the sending it to His Majesty’s Commander in Chief in America. I am particular in this explanation as Colonel Bland has been pleased to signify to me he should not grant any indulgencies to the Troops of Convention from my having refused paying the expence of the Transport I have described. I never did refuse it, for the plainest reasons in the world, the one that the account was never offered me, the other that I had explained to Colonel Harvie my intention of paying all that expence as a private matter, and it will appear, Sir, upon a clear investigation of the affair that Colonel Bland, exclusive of detaining the transport three weeks by forms and ceremonies, directed it into a different channel from that it had been first put into by Colonel Harvie, and it became, by that means, a publick charge and part of Mr. Milligan’s Commission to whom I explained myself upon the subject previous to his departure.
I am earnest that you will be so good, Sir, to receive this as the real state of what relates to this particular matter, and I hope you  will make the Executive power you are connected with acquainted of it. Be assured, Sir, I am incapable of subterfuge or of a concealed purpose in matters of business, particularly, where payments of money are concerned, but when my plain way of thinking and acting is opposed by particular orders and that, contrary to my wish or intention, matters of a private nature are directed to become publick charges you will, Sir, I am assured, be convinced it has been out of my power to act otherwise than I have done. I disclaim every principle but such as govern men of probity and honour.
